                 Case 1:20-cv-03253 Document 1 Filed 04/27/20 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------------X
PENGUIN AIR CONDITIONING CORP.
and CONTINENTAL CASUALTY COMPANY,                                               Docket No..:

                                              Plaintiffs,
                                                                                COMPLAINT
                  - against -

TRISURA SPECIALTY INSURANCE CO.,

                                               Defendant.
----------------------------------------------------------------------------X

            Plaintiffs PENGUIN AIR CONDITIONING CORP. (“PENGUIN”) and CONTINENTAL

CASUALTY COMPANY (“CONTINENTAL”) (collectively, “Plaintiffs”), by their attorneys

LONDON FISCHER LLP, as and for their Complaint herein, allege upon information and belief as

follows:


                                            NATURE OF ACTION

            1.    This action seeks a declaratory judgment that Plaintiff PENGUIN is an additional

insured on the commercial general liability insurance policy issued by TRISURA SPECIALTY

INSURANCE CO. (“TRISURA”) to non-party Precision Test and Balance of N.Y. Corp.

(“Precision”). This action also seeks a declaratory judgment that TRISURA must defend and

indemnify PENGUIN on a primary and non-contributory basis in the underlying New York

Labor Law action and the policy of insurance issued by CONTINTENTAL to PENGUIN is

excess to TRISURA’s policy of insurance.

            2.    CONTINTENTAL is providing a defense to PENGUIN in the underlying New

York Labor Law action, which seeks damages for personal injuries allegedly sustained by Jason

Flowers and Kerlann Flowers.




{N1657804.1 }
                  Case 1:20-cv-03253 Document 1 Filed 04/27/20 Page 2 of 9



            3.     In violation of the terms of the policy issued by TRISURA to Precision,

TRISURA has failed to defend and indemnify PENGUIN in the underlying New York Labor

Law action.

                                           THE PARTIES

            4.     At all times hereinafter mentioned, PENGUIN was incorporated in the State of

New York and maintained a principal place of business in the State of New York.

            5.     At all times hereinafter mentioned, CONTINENTAL was incorporated in the

State of Illinois and maintained a principal place of business in the State of Illinois.

            6.     At all times hereinafter mentioned, TRISURA was incorporated in the State of

Missouri.

            7.     At all times hereinafter mentioned, TRISURA was a foreign business corporation

(i.e., incorporated outside the State of New York).

            8.     At all times hereinafter mentioned, TRISURA maintained a principal place of

business in the State of Oklahoma.

            9.     At all times hereinafter mentioned, TRISURA maintained a principal place of

business outside the State of New York.

            10.    At all times hereinafter mentioned, TRISURA was authorized to sell or write, and

did sell or write, insurance in the State of New York.

            11.    At all times hereinafter mentioned, TRISURA was and is an insurance company

conducting substantial business in the State of New York.

                                   JURISDICTION AND VENUE

            12.    Subject matter jurisdiction is based upon 28 U.S.C.A. § 1332 and 28 U.S.C.A. §

2201 because the action involves citizens of different states and the amount in controversy




{N1657804.1 }
                  Case 1:20-cv-03253 Document 1 Filed 04/27/20 Page 3 of 9



exceeds the sum of $75,000. An actual controversy exists between the parties regarding their

respective rights and obligations under the relevant policy of insurance.

            13.    Personal jurisdiction over TRISURA is proper as it conducts business in the State

of New York.

            14.    Venue is proper under 28 U.S.C.A. § 1391 because a substantial part of the events

giving rise to the claim occurred in this district.

                                   THE UNDERLYING ACTION

            15.     On or about June 20, 2019, Jason Flowers and Kerlann Flowers commenced an

action against FSP 787 Seventh LLC, Sidley Austin LLP, Structure Tone and STO Building Group

in Supreme Court, New York County. Plaintiff Jason Flowers, an employee of Precision, allegedly

fell from a ladder on June 5, 2019 while performing construction work at 787 Seventh Avenue in

the County and State of New York (the “Premises.”) Plaintiff Jason Flowers alleges common-law

negligence and violations of Labor Law §§ 200, 241(6) and 240; plaintiff Kerlann Flowers alleges

loss of consortium. The action brought by Jason Flowers and Kerlann Flowers bears Index Number

156127/2019.

            16.     On or about November 5, 2019, Structure Tone and STO Building Group

impleaded several entities into the action brought by Jason Flowers and Kerlann Flowers, including

PENGUIN. Structure Tone and STO Building Group brought causes of action for contractual

indemnification (including defense costs), common-law indemnity/contribution, and breach of

contract for failure to procure insurance against Penguin (the “Underlying Action.”) On or about

February 25, 2020, PENGUIN joined issue in the Underlying Action.




{N1657804.1 }
                  Case 1:20-cv-03253 Document 1 Filed 04/27/20 Page 4 of 9



                                           THE CONTRACT

            17.    Prior to June 5, 2019, PENGUIN entered into a subcontract agreement with

Precision (the “Subcontract,”) whereby and pursuant to which Precision was retained to perform

certain work and/or services at the Premises. A copy of the Subcontract is attached as Exhibit

“A.”

            18.    The Subcontract was in full force and effect on June 5, 2019.

            19.    Pursuant to the terms of the Subcontract, Precision was and is obligated to insure

PENGUIN as an additional insured, on a primary and non-contributory basis, on a commercial

general liability insurance policy with limits of $1 million/occurrence and $2 million general

aggregate. See Exhibit “A” at Art. 9.

            20.    The terms of the Subcontract also require Precision to defend and indemnify

PENGUIN:

                   To the fullest allowed by applicable law, Subcontractor [Precision]
                   will indemnify and defend Contractor [PENGUIN], Customer,
                   Owner, and their owners, shareholders, officers, directors,
                   consultants, agents, sureties and employees (collectively,
                   “Indemnified Parties”), with counsel acceptable to Contractor
                   [PENGUIN], from and against any and all claims, damages
                   (including, but not limited to, consequential damage), losses, or
                   expenses (any or all, collectively, the “Indemnity Claim),
                   including, but not limited to, reasonable attorney’s fees, arising out
                   of or relating to this Subcontract of the performance of
                   Subcontractor’s [Precision’s] Work, including, but not limited to,
                   Indemnity Claims attributable to (i) bodily injury, sickness, disease
                   or death, (ii) injury to tangible property, or (iii) infringement of
                   patents, trademarks, copyrights, or other intellectual property
                   rights, or any violations thereof, except to the caused by the sole
                   negligence of an Indemnified Party.

                   Id. at Art. 10.




{N1657804.1 }
                  Case 1:20-cv-03253 Document 1 Filed 04/27/20 Page 5 of 9



                                       INSURANCE POLICY

            21.    Prior to June 5, 2019, TRISURA issued a commercial general liability policy of

insurance to Precision (the “TRISURA Policy.”)

            22.    The TRISURA Policy was in full force and effect at all relevant times of

Precision’s work on the Premises, including June 5, 2019.

            23.    The TRISURA Policy is applicable to each and every aspect of the claims and

allegations made against PENGUIN in the Underlying Action.

                                      TENDERS TO TRISURA

            24.    On or about January 24, 2020, the defense and indemnity of PENGUIN in the

Underlying Action was tendered to TRISURA.

            25.    On or about March 13, 2020, the defense and indemnity of PENGUIN in the

Underlying Action was tendered to TRISURA.

            26.    To date, TRISURA has refused confirmed it will assume PENGUIN’s defense

and/or indemnity in the Underlying Action.

                  AS AND FOR A FIRST CAUSE OF ACTION AGAINST TRISURA

                  (Declaratory Judgment – Additional Insured Status of PENGUIN)

            27.    Plaintiffs repeat, reallege and reiterate each and every allegation set forth in

Paragraphs “1” through “26” of the Complaint as if fully set forth at length herein.

            28.    PENGUIN is entitled to additional insured status on the TRISURA Policy with

respect to the claims made in the Underlying Action.

            29.    TRISURA breached its obligations under the TRISURA Policy by failing to

acknowledge that PENGUIN is an additional insured with respect to the claims made in the

Underlying Action.




{N1657804.1 }
                  Case 1:20-cv-03253 Document 1 Filed 04/27/20 Page 6 of 9



            30.    PENGUIN timely demanded that TRISURA acknowledge PENGUIN as an

additional insured with respect to the claims made in the Underlying Action.

            31.    TRISURA has not acknowledged PENGUIN as an additional insured with respect

to the claims made in the Underlying Action.

            32.    Judgment should be entered accordingly declaring that PENGUIN is an additional

insured under the TRISURA Policy with respect to the Underlying Action.

                AS AND FOR A SECOND CAUSE OF ACTION AGAINST TRISURA

                        (Declaratory Judgment – Duty to Defend PENGUIN)

            33.    Plaintiffs repeat, reallege and reiterate each and every allegation set forth in

Paragraphs “1” through “32” of the Complaint as if fully set forth at length herein.

            34.    Pursuant to the terms of the TRISURA Policy, TRISURA has an obligation to

defend PENGUIN for the claims alleged in the Underlying Action.

            35.    Pursuant to the terms of the TRISURA Policy, TRISURA has an obligation to

defend PENGUIN for the Underlying Action on a primary and non-contributory basis.

            36.    PENGUIN timely demanded that TRISURA defend PENGUIN for the claims

made in the Underlying Action on a primary and non-contributory basis.

            37.    TRISURA has failed to defend PENGUIN in the Underlying Action.

            38.    As a result of TRISURA’s failure to defend PENGUIN, CONTINENTAL has

been obligated to defend its insured, PENGUIN.

            39.    Plaintiffs have incurred, and continue to incur, expenses, including attorneys’ fees

and other costs, in connection with the defense of PENGUIN in the Underlying Action.

            40.    Plaintiffs therefore seek a declaration that TRISURA is obligated to defend

PENGUIN in the Underlying Action on a primary and non-contributory basis, and is obligated to




{N1657804.1 }
                   Case 1:20-cv-03253 Document 1 Filed 04/27/20 Page 7 of 9



reimburse Plaintiffs for expenses, including all attorneys’ fees and costs, incurred in connection

with the defense of the Underlying Action, together with interest thereon.

                  AS AND FOR A THIRD CAUSE OF ACTION AGAINST TRISURA

                       (Declaratory Judgment – Duty to Indemnify PENGUIN)

            41.     Plaintiffs repeat, reallege and reiterate each and every allegation set forth in

Paragraphs “1” through “40” of the Complaint as if fully set forth at length herein.

            42.     Pursuant to the terms of TRISURA Policy, TRISURA has an obligation to

indemnify PENGUIN for all amounts for which PENGUIN becomes legally obligated to pay as

damages because of bodily injury or property damage in connection with the Underlying Action,

on a primary and non-contributory basis.

            43.     TRISURA has denied or otherwise failed to acknowledge its obligation to

indemnify PENGUIN in connection with the Underlying Action.

            44.     Any insurance held by Plaintiffs is excess to the TRISURA Policy.

            45.     Plaintiffs seek a declaration that TRISURA is obligated to indemnify PENGUIN

in connection with the Underlying Action and that any other insurance available to Plaintiffs will

be excess to the TRISURA Policy.

                AS AND FOR A FOURTH CAUSE OF ACTION AGAINST TRISURA

                                          (Breach of Contract)

            46.     Plaintiffs repeat, reallege and reiterate each and every allegation set forth in

Paragraphs “1” through “45” of the Complaint as if fully set forth at length herein.

            47.     TRISURA has breached its contractual obligations by refusing to defend, indemnify

and provide coverage for PENGUIN for the claims asserted against them in the Underlying

Action on a primary and no-contributory basis.




{N1657804.1 }
                  Case 1:20-cv-03253 Document 1 Filed 04/27/20 Page 8 of 9



            48.    Any other available insurance to the Plaintiffs is excess to TRISURA’s coverage

of the Plaintiffs for the claims asserted against the Plaintiffs in the Underlying Action.

            49.    By virtue of TRISURA’s refusing to defend and indemnify the Plaintiffs for the

claims asserted against the Plaintiffs in the Underlying Action, the Plaintiffs incurred legal fees,

costs and expenses, as well as loss of peace of mind, comfort and exposure to increased

damages.

            50.    By reason of the foregoing, the Plaintiffs are entitled to recover legal fees, costs

and expenses incurred in connection with the Underlying Action, as well as damages incurred as

a result of a loss of peace of mind, comfort and exposure to increased damages.

                   WHEREFORE, Plaintiffs pray for the following relief, seeking a judgment

declaring that:

                   (1)    PENGUIN is an additional insured on the TRISURA Policy for the claims
                          made in the Underlying Action;

                   (2)    TRISURA must defend and PENGUIN in the Underlying Action on a
                          primary and non-contributory basis;

                   (3)    TRISURA must reimburse Plaintiffs for all legal fees, costs and expenses
                          incurred as a result of defending PENGUIN in the Underlying Action;

                   (4)    TRISURA must indemnify Plaintiffs for the Underlying Action and any
                          other insurance available to Plaintiffs is excess to the TRISURA Policy;

                   (5)    TRISURA breached its contractual obligation to defend and indemnify
                          Plaintiffs in the Underlying Action and, as a result, Plaintiffs have incurred
                          damages;




{N1657804.1 }
                Case 1:20-cv-03253 Document 1 Filed 04/27/20 Page 9 of 9




                 (6)   For such other, further and different relief that this Court deems just and
                       proper.

Dated: New York, New York
       April 23, 2020

                                             LONDON FISCHER LLP




                                      By:
                                             Daniel Zemann, Jr. (DZ3972)
                                             Attorneys for Plaintiffs
                                             59 Maiden Lane, 39th Floor
                                             New York, New York 10038
                                             (212) 978-1000




{N1657804.1 }
